Citation Nr: 0122018	
Decision Date: 08/31/01    Archive Date: 09/06/01	

DOCKET NO.  00-00 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased evaluation for diabetes mellitus, 
currently evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel

INTRODUCTION

The veteran served on active duty from April 1975 to 
June 1981.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 rating determination that 
awarded the veteran service connection for diabetes mellitus 
(hereinafter referred to "diabetes").  


FINDINGS OF FACT

1.  VA has fulfilled its duty to assist the veteran in the 
development of all facts pertinent to her claim and all 
available, relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.  

2.  The residuals of the veteran's service-connected diabetes 
condition requires insulin two times a day, a restricted 
diet, and regulation of activities.  


CONCLUSION OF LAW

The criteria for an increased evaluation for diabetes to 
40 percent have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321(b), 4.119, Diagnostic Code 7913 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In evaluating this case as a whole, the Board must note that 
recently enacted legislation, the Veterans Claims Assistance 
Act of 2000 (the "VCAA"), 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West Supp. 2001), contains extensive 
provisions modifying the adjudication of all pending claims.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new law 
revises the former § 5107(a) of title 38 United States Code 
to eliminate the requirement that a claimant come forward 
first with evidence to well ground a claim before the 
Secretary is obligated to assist the claimant in the 
developing the facts pertinent to the claim.  The other 
salient features of the new statutory provisions impose the 
following obligations on the Secretary (where are codified in 
title 38 United States Code is noted in parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 

(a) identify the records the VA is unable to obtain;  
(b) briefly explain the efforts that the VA made to 
obtain those records; and  (c) describe any further 
action to be taken by the Secretary with respect to the 
claim (38 U.S.C.A. § 5103A(b)(2)). 

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)); 

(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)); 

(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):  

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant):

(i) contains competent evidence that the claimant 
has a current  disability, or persistent or 
recurrent symptoms of disability; and 
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but   
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim. 

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)); 

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

VA has further published final regulations implementing the 
VCAA.   66 Fed Reg. 45620 (August 29, 2001).  As VA noted, 
with exceptions concerning claims to reopen following prior 
final denials not pertinent to this matter, "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  Thus, the 
clear intent of the rule making was merely to implement the 
statutory provisions, not to create any additional 
substantive rights.  Accordingly, it follows that if the 
requirements of the VCAA are satisfied, so are the 
requirments of the VCAA regulations.

In this case, the Board finds that the VA has met or exceeded 
the obligations of both the new and old criteria regarding 
the duty to assist regarding this issue.  The RO has obtained 
all pertinent records regarding this issue and the veteran 
has been effectively notified of the evidence required to 
substantiate her claim.  There is no indication of existing 
evidence that could substantiate the claim that the RO has 
not obtained.  The veteran has been fully advised of the 
status of the efforts to develop the record as well as the 
nature of the evidence needed to substantiate this claim in 
multiple communications from the RO.  She and her 
representative further plainly show through their testimony 
that they understand the nature of the evidence needed to 
substantiate this claim.  As the RO has completely developed 
the record, the requirement that the RO explain the 
respective responsibility of VA and the veteran to provide 
evidence is moot. 

The Board must note the veteran has attended several hearings 
and VA examinations have been performed in November 2000, 
June 1999, and February 1998.  In addition, extensive records 
have been obtained by the RO.  Accordingly, the Board finds 
that the duty to assist has been fulfilled under both the new 
and old criteria for the evaluations of claims.  As a result, 
the Board may proceed with the adjudication of the veteran's 
case.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average industrial 
impairment.  38 U.S.C.A. § 1155 (West 1991).  Separate 
diagnostic codes identify the various disabilities.  The 
veteran's condition has been evaluated under 38 C.F.R. 
§ 4.119, Diagnostic Code 7913 (diabetes mellitus) (2000).  
Under this code, diabetes mellitus requiring more than one 
daily injection of insulin, a restricted diet, and regulation 
of activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated, warrants a total rating.  Diabetes mellitus 
requiring insulin, a restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated, warrants a 60 percent evaluation.  Diabetes 
requiring insulin, a restricted diet, and regulation of 
activities warrants a 40 percent evaluation; diabetes 
requiring insulin and a restricted diet or an oral 
hypoglycemic agent and a restricted diet requires a 
20 percent evaluation; and diabetes managed by a restricted 
diet only warrants a 10 percent evaluation.  

In this case, it is clear that the veteran requires both 
insulin and a restricted diet.  Accordingly, the critical 
issue is whether the veteran's diabetes mellitus causes a 
regulation of activities.  In making this determination, the 
Board has carefully reviewed the veteran's testimony before a 
hearing officer at the RO in September 2000.  The veteran has 
testified that she uses insulin twice daily and that she is 
no longer able to work as a nurse because her activity level 
has decreased over the years.  She indicated that she could 
not lift patients or stand on her feet for long periods of 
time, which was required for her line of work.  She also 
indicated that her doctor has recommended that she change her 
career because of the stress level and the amount of work 
involved.  The veteran specifically indicated that she was 
seeking a 40 percent evaluation for her service-connected 
disability.  

As correctly noted by the RO, the veteran, although a 
liscensed practical nurse, is not qualified to make a 
diagnosis regarding her own condition.  The United States 
Court of Veterans Claims has made clear that lay parties are 
not competent as to matters requiring expertise derived by 
specialized medical knowledge, skill, expertise, training, or 
education.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1994).  She is not shown to have the level of expertise to 
diagnosis a disability, however, she is qualified to describe 
her own activities and indicate that she must regulate her 
activities.  In this regard, the Board must note that there 
is no medical opinion that would support a conclusion that 
the regulation of her activities are not the result of her 
diabetes.

Based on the veteran's testimony, which appears credible, the 
undersigned believes that the veteran must regulate her 
activities in light of her physical condition.  Whether this 
physical condition is the result of her diabetes condition is 
not entirely clear.  In resolving the ultimate issue, the 
Board is mindful of the doctrine of reasonable doubt.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Based on 
the evidence reviewed by the undersigned, the Board finds 
sufficient evidence to conclude that the veteran warrants a 
40 percent evaluation under Diagnostic Code 7913.  There are 
clear indications of a regulation of activity associated with 
the diabetes condition.  The VA examinations reviewed by the 
Board only support this determination.  

The Board has considered the issue of whether the veteran 
warrants an evaluation beyond 40 percent.  However, the 
veteran herself has indicated that she is seeking only a 
40 percent evaluation for this disability.  In any event, as 
there is no indication of episodes of ketoacidosis or 
hypoglycemic reactions requiring one to two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
there is no basis to award a 60 percent evaluation.  There is 
also no basis to award an extraschedular evaluation under 
38 C.F.R. § 3.321(b)(1) (2000).  


ORDER

Entitlement to an increased evaluation for diabetes mellitus 
to 40 percent is granted.  



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

